Citation Nr: 0839526	
Decision Date: 11/18/08    Archive Date: 11/25/08

DOCKET NO.  05-27 625	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Jackson, 
Mississippi


THE ISSUES

1.  Entitlement to service connection for bilateral hearing 
loss.

2.  Entitlement to service connection for a heart disorder.



REPRESENTATION

Appellant represented by:	The American Legion



ATTORNEY FOR THE BOARD

Michael Martin, Counsel



INTRODUCTION

The veteran had active service from March 1971 to February 
1972.

This matter came before the Board of Veterans' Appeals 
(Board) on appeal from decisions by the Department of 
Veterans Affairs (VA) Jackson, Mississippi, Regional Office 
(RO).   


FINDINGS OF FACT

1.  The veteran's current hearing loss was not present during 
service, was not manifest within a year after separation from 
service, and there is no basis to conclude that the current 
hearing loss may be attributable to any event or injury 
during service.  

2.  The veteran's current heart disease was first 
demonstrated many years after service, and there is no basis 
to conclude that the current heart disorder may be 
attributable to any event or injury during service. 


CONCLUSIONS OF LAW

1.  Hearing loss was not incurred in or aggravated by 
service, and may not be presumed to have been incurred in 
service.  38 U.S.C.A. §§ 1101, 1110, 1112, 1113, 1131, 1137 
(West 2002 & Supp. 2007); 38 C.F.R. §§ 3.303, 3.307, 3.309 
(2008).

2.  Heart disease, was not incurred in or aggravated by 
active service, and may not be presumed to have been incurred 
in service.  38 U.S.C.A. §§ 1101, 1110, 1112, 1113, 1137 
(West 2002 & Supp. 2007); 38 C.F.R. §§ 3.303, 3.307, 3.309 
(2008).




REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  Duty to Notify and Assist

The VA has a duty to provide certain notices to the veteran, 
and to assist him with the development of evidence pursuant 
to the Veterans Claims Assistance Act of 2000.  Initially, 
the Board finds that the content requirements of a duty to 
assist notice have been fully satisfied.  See 38 U.S.C.A. § 
5103(a); 38 C.F.R. § 3.159(b).  Letters from the RO dated in 
October 2004 and November 2004 provided the veteran with an 
explanation of the type of evidence necessary to substantiate 
his claim, as well as an explanation of what evidence was to 
be provided by him and what evidence the VA would attempt to 
obtain on his behalf.  The veteran's duty-to-assist letters 
were provided before the adjudication of his claim.  

The veteran was not provided with notice of the type of 
evidence necessary to establish a disability rating or 
effective date for the disabilities on appeal.  However, 
there is no prejudice in issuing a final decision because the 
preponderance of the evidence is against the claims for 
service connection.  Any questions as to the appropriate 
disability rating or effective date to be assigned are moot. 

The VA has no outstanding duty to inform the appellant that 
any additional information or evidence is needed.  The Board 
concludes, therefore, that the appeal may be adjudicated 
without a remand for further notification.  

The Board also finds that all relevant facts have been 
properly developed, and that all evidence necessary for 
equitable resolution of the issues has been obtained.  His 
service medical records and post service treatment records 
have been obtained.  He has declined a hearing.  He was also 
afforded a VA medical examination, and an appropriate medical 
opinion was provided.  For the foregoing reasons, the Board 
concludes that all reasonable efforts were made by the VA to 
obtain evidence necessary to substantiate the veteran's 
claims.  Therefore, no further assistance to the veteran with 
the development of evidence is required.  

II.  Entitlement to Service Connection for Hearing Loss

Service connection may be granted for disability due to 
disease or injury incurred in or aggravated by service.  See 
38 U.S.C.A. §§ 1110, 1131.  If a chronic disorder such as an 
organic disease of the nervous system is manifest to a 
compensable degree within one year after separation from 
service, the disorder may be presumed to have been incurred 
in service.  See 38 U.S.C.A. §§ 1101, 1112, 1113, 1137; 
38 C.F.R. §§ 3.307, 3.309.  

The veteran contends that he was exposed to noise during 
service in his duties as an air conditioner repairman.  
However, after reviewing all of the evidence, the Board finds 
that the veteran's current hearing loss was not present until 
many years after service, and is not etiologically or 
causally related to active duty service or any incident 
therein.  

The veteran's service records do not contain any references 
to any significant hearing loss.  On entrance examination in  
February 1971, pure tone thresholds, in decibels, were as 
follows:




HERTZ



500
1000
2000
3000
4000
RIGHT
10
5
0
X
10
LEFT
25
20
10
X
15

The treatment records from during service are negative for 
complaints or findings of hearing loss.

On separation examination in February 1972, pure tone 
thresholds, in decibels, were as follows:




HERTZ



500
1000
2000
3000
4000
RIGHT
20
10
10
20
35
LEFT
15
5
10
15
20

The separation examination included a diagnosis of mild high 
frequency hearing loss, A.S. [left ear].  

Hearing loss is defined by VA regulation.  Impaired hearing 
will be considered to be a disability under C.F.R. §3.385 
when either 1) the auditory threshold in any of the 
frequencies of 500, 1000, 2000, 3000, or 4000 Hertz is 40 
decibels or greater, 2) when the auditory threshold in at 
least three of the frequencies of 500, 1000, 2000, 3000, or 
4000 Hertz is 26 decibels or greater, or 3) when speech 
recognition scores using the Maryland CNC Test are less than 
94 percent.  While the findings above lead the examiner to 
conclude that the veteran had mild high frequency hearing 
loss of the left ear, these findings do not meet VA 
requirements for hearing loss under the mechanical 
application of the regulation.

There is no medical evidence of hearing loss or tinnitus 
within a year after separation from service.  The earliest 
record reflecting hearing loss of a disabling degree is the 
VA audio examination dated in June 2005.  On that authorized 
audiological evaluation, pure tone thresholds, in decibels, 
were as follows:




HERTZ



500
1000
2000
3000
4000
RIGHT
15
10
15
20
40
LEFT
10
15
15
45
65

Speech audiometry revealed speech recognition ability of 96 
percent in the right ear and of 96 in the left ear.

However, the examiner concluded that it was his opinion that 
the veteran's current hearing impairment was not related to 
acoustic trauma during service.  The examiner stated that he 
had reviewed the claims file and noted that his hearing had 
been within normal limits except for a 35 decibel loss in the 
right ear which was noted on his exit physical from service.  
No other hearing loss or acoustic trauma was found in the 
claims file.  The examiner further stated that results the 
day of the VA examination showed a high frequency hearing 
loss, but the veteran had to be re-instructed numerous times 
to respond.  The examiner stated that the veteran did not 
have "significant" hearing loss when he left the service, 
nor did he complain of a loss until 2000.  The examiner 
concluded that it was likely that the damage to his hearing 
occurred in the years between his discharge from the military 
and the year 2000.  In another portion of the examination 
report, the examiner stated that the veteran had been 
employed in automobile repair after service, and that this 
type of employment often times involved significant exposure 
to noise.  

The Board has considered the veteran's statements as to his 
belief that his hearing loss is related to service; however, 
the veteran, as a lay person, is not competent to offer a 
medical diagnosis or to assert medical causation of his 
disorder. Espiritu v. Derwinski, 2 Vet. App. 492, 495 (1992).  
For the sake of analyzing the claim, the Board accepts the 
veteran's testimony that he was exposed to factors such as 
loud noises.  However, to the extent that the veteran's 
testimony may be interpreted as indicating that he had 
continuity of symptomatology of hearing loss since service, 
the Board concludes that the testimony is not credible.  In 
this regard, his claim of having had hearing loss on an 
ongoing basis is further contradicted by the complete lack of 
any medical evidence for many years after service.  Moreover, 
the only medical opinion which is of record weighs against 
the claim.  

Therefore, the Board finds that although the veteran may have 
sustained acoustic trauma in service, the preponderance of 
the evidence shows that current chronic hearing loss was not 
present during service, was not manifest within a year after 
separation from service, and current hearing loss is not 
attributable to any event or injury during service.  
Accordingly, the Board concludes that hearing loss was not 
incurred in or aggravated by service, and may not be presumed 
to have been incurred in service.  

III.  Entitlement to Service Connection for Heart Disease.

Service connection may be granted for disability due to 
disease or injury incurred in or aggravated by service.  See 
38 U.S.C.A. §§ 1110, 1131.  If a chronic disorder such as 
organic disease of the nervous system or a chronic 
cardiovascular disease is manifest to a compensable degree 
within one year after separation from service, the disorder 
may be presumed to have been incurred in service.  See 
38 U.S.C.A. §§ 1101, 1112, 1113, 1137; 38 C.F.R. §§ 3.307, 
3.309.  

The service medical treatment records do not contain any 
records of elevated blood pressure readings or diagnoses of 
hypertension or heart disease.  On entrance examination in 
February 1971, the veteran reported a history of shortness of 
breath and chronic or frequent colds.  On examination, he was 
found to be fit for service.

While in service, in October and November 1971, he reported 
difficulty breathing and chest pain.  However, none of the 
records contain a diagnosis of a heart disorder.  On 
separation examination, clinical evaluation of the 
cardiovascular system was normal.  

There is no evidence of a heart disorder within a year after 
separation from service.  It is not until a November 2003 VA 
treatment record that a diagnosis of cardiomyopathy is noted.  
That record does not contain any indication that the disorder 
is related to service.  

Although a heart disorder is currently shown, there is no 
medical evidence to link it to service, or to identify their 
manifestations within the year following service.  The 
earliest post service indication of the possible presence of 
the currently claimed heart disorder is from many years after 
separation from service.  The Board notes that the veteran 
has not given any history of continuity of symptomatology 
since service, and there is no other reason to believe that 
the current disorder may be related to service.

The Board has noted that the veteran provided his own 
statements which are to the effect that his heart problems 
are related to service.  However, while competent to report 
on observed manifestations, the veteran, as a layman, is not 
competent to provide a medical opinion as to the actual 
diagnosis or etiology of his symptoms. See Espiritu v. 
Derwinski, 2 Vet. App. 492 (1992).  

In summary, the veteran's current heart disease was first 
demonstrated many years after service, and has not been shown 
to be related to any events therein.  Accordingly, the Board 
concludes that heart disease was not incurred in or 
aggravated by active service, and may not be presumed to have 
been incurred in service.


ORDER

1.  Service connection for bilateral hearing loss is denied.

2.  Service connection for a heart disorder is denied.



______________________________________________
MARJORIE A. AUER 
Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


